ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Xerox Corporation                            )      ASBCA No. 59256
                                             )
Under Contract No. GS-25F-0062L              )
 Purchase Order No. M00318-1 O-P-0225        )

APPEARANCE FOR THE APPELLANT:                       Donald J. Walsh, Esq.
                                                     Offit Kurman, P.A.
                                                     Owings Mill, MD

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Steven K. Forjohn, Esq.
                                                     Trial Attorney
                                                     Marine Corps Base Hawaii
                                                     Kaneohe Bay, HI

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 10 October 2014




                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59256, Appeal of Xerox
Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals